Exhibit 10.1
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is effective as of March 1,
2011 (the “Effective Date”), between VIDEO DISPLAY CORPORATION, a Georgia
corporation (“Seller”), and FI ACQUISITION LLC, a Georgia limited liability
company (“Purchaser”).
     WHEREAS, Seller owns all of the outstanding capital stock (the “Fox
Shares”) of Fox International Ltd., Inc., an Ohio corporation (“Fox”); and
     WHEREAS, Seller wishes to sell to Purchaser, and Purchaser wishes to
purchase from Seller, all of the Fox Shares, on the terms and conditions set
forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions contained in this Agreement and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties agree as follows:
     1. Purchase and Sale of Fox Shares. Seller hereby agrees to sell to
Purchaser, and Purchaser hereby agrees to purchase from Seller, the Fox Shares
on the terms and conditions hereinafter set forth.
     2. Purchase Price and Payment. The total purchase price for the Fox Shares
(the “Purchase Price”) shall be equal to Three Million Five Hundred Twenty-Three
Thousand Eight Hundred Seventy-Seven Dollars ($3,523,877). The Purchase Price
shall consist of: (a) Eight Hundred Thousand (800,000) shares of Seller’s common
stock, no par value (the “VDC Shares”), with a value of Three Million Two
Hundred Seventy-Two Thousand Dollars ($3,272,000), based on the February 22,
2011 closing price of $4.09 per share, as quoted on NASDAQ; and (b) Two Hundred
Fifty-One Thousand Eight Hundred Seventy-Seven Dollars ($251,877) payable in
cash or other immediately available funds (the “Cash Payment”). The Purchase
Price is equal to the net book value shown on the February 28, 2011 audited
financial statements of Fox, which indicate total assets of $6,408,589 and
liabilities not exceeding $2,884,712, as set forth more fully on attached
Exhibit A.
     3. Closing. The transfer of ownership of the Fox Shares and payment of the
Purchase Price shall be deemed to take place for accounting purposes on March 1,
2011, to coincide with the start of the fiscal year of Seller. As soon as
practicable after the Effective Date, Purchaser shall promptly deliver to Seller
the Cash Payment and all certificates representing the VDC Shares, and Seller
shall promptly deliver to Purchaser all certificates representing the Fox
Shares, in each case duly endorsed in blank or accompanied by a duly executed
stock transfer power.
     4. Profit Participation. For a period of sixty (60) days after the
Effective Date (the “Profit Participation Period”), Seller shall be entitled to
one-half (1/2) of all net profits from any sale by Purchaser of all or
substantially all of the assets or stock of Fox, provided that such sale must be
consummated within the Profit Participation Period.
     5. Representations and Warranties of Seller. Seller represents and warrants
to Purchaser as follows:

 



--------------------------------------------------------------------------------



 



          (a) Standing. Seller is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Georgia. Seller is
duly authorized to conduct business and is in good standing under the laws of
each jurisdiction where such qualification is required.
          (b) Authorization. Seller has the right, power and authority to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated herein. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated herein have been duly and
validly authorized by all necessary corporate action on the part of Seller. This
Agreement is, and any other documents and instruments required hereby will be,
when executed and delivered by the parties, the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms.
          (c) Fox Shares Valid. The Fox Shares are and shall be validly issued,
fully paid and non-assessable and constitute all of the issued and outstanding
equity interests of Fox. Without limiting the generality of the foregoing, all
of the formerly issued and outstanding shares of Fox International Limited,
Inc., an Ohio corporation, have been duly canceled.
          (d) Ownership of Fox Shares. Seller is the owner of the Fox Shares
free and clear of all liens, charges, claims, encumbrances and restrictions;
Seller has full power to transfer the Fox Shares to Purchaser; and Seller has
obtained all necessary approvals and consents to effectuate the sale of the Fox
Shares to Purchaser.
          (e) No Violation. The execution and performance of this Agreement do
not violate, result in the breach of, or constitute a default under any
applicable law or regulation, the Articles of Incorporation or Bylaws of Seller,
or any order, judgment or decree of any court or governmental agency.
     6. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller as follows:
          (a) Standing. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Georgia.
Purchaser is duly authorized to conduct business and is in good standing under
the laws of each jurisdiction where such qualification is required.
          (b) Authorization. Purchaser has the right, power and authority to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated herein. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated herein have been duly and
validly authorized by all necessary corporate action on the part of Purchaser.
This Agreement is, and any other documents and instruments required hereby will
be, when executed and delivered by the parties, the legal, valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with their
respective terms.

2



--------------------------------------------------------------------------------



 



          (c) Restrictions on Transferability. Purchaser agrees that any
certificate representing the Fox Shares, and any replacement certificate
therefor, will bear a restrictive legend on the reverse of the certificate in
substantially the following form:
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or any applicable state
securities laws. The securities may not be sold, transferred or assigned in the
absence of an effective registration statement for the securities under the Act
or applicable state securities laws, or an opinion of counsel, satisfactory in
form, substance and scope to the issuer of the securities, that registration is
not required under the Act or applicable state securities laws.
          (d) No Violation. The execution and performance of this Agreement do
not violate, result in the breach of, or constitute a default under any
applicable law or regulation, the Articles of Organization or Operating
Agreement of Purchaser, or any order, judgment or decree of any court or
governmental agency.
          (e) Due Diligence Inspection. Purchaser has had full and complete
access to all material financial, operating and legal information concerning the
business and operations of Fox, and is purchasing the Fox Shares with knowledge
of all such material information. Purchaser agrees to not assert any claim of
any nature whatsoever, including claims of fraud, that Purchaser may have
against Seller if Purchaser suffers any adverse consequence, whether monetary or
otherwise, as a result of the transactions contemplated herein.
     7. Indemnification.
          (a) Survival. All representations, warranties, agreements, covenants
and obligations made or undertaken by each party in this Agreement or in any
document or instrument executed and delivered pursuant hereto are material, have
been relied upon by the other party and shall survive the consummation of the
transactions contemplated in this Agreement.
          (b) Agreement to Indemnify. Each party (for purposes of this Section,
the “Indemnitor”) agrees to indemnify and hold the other party, its successors
and assigns (collectively, the “Indemnitee”), harmless from and against all
liability, loss, damage, claim or expense of any kind whatsoever (including
reasonable attorneys’ fees and costs) that may be sustained, suffered, or
incurred by the Indemnitee that arises from or is in any way connected with:
(i) any misrepresentation by the Indemnitor contained in this Agreement or in
any document or instrument executed and delivered pursuant hereto, or any
misrepresentation in or omission from any instrument furnished or to be
furnished by the Indemnitor hereunder; and (ii) the breach of any
representation, warranty and/or covenant made by the Indemnitor in this
Agreement or any other agreement delivered in connection with this transaction.
     8. General.
          (a) Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party.

3



--------------------------------------------------------------------------------



 



          (b) Notices. All communications and notices required or permitted
under this Agreement shall be in writing and shall be deemed to have been given
when delivered personally or by messenger or by overnight delivery service, or
when mailed by certified United States mail, postage prepaid, return receipt
requested, addressed as follows:

         
 
  If to Seller:   Video Display Corporation
 
      1868 Tucker Industrial Drive
 
      Tucker, Georgia 30084
 
      Attn: Greg Osborne
 
       
 
  If to Purchaser:   FI Acquisition LLC
 
      1868 Tucker Industrial Drive
 
      Tucker, Georgia 30084
 
      Attn: Ronald D. Ordway

or to such other address as a party designates by notice in writing to the other
party in the manner provided by this Section.
          (c) Governing Law. This Agreement shall be construed and governed by
the substantive laws of the State of Georgia, without regard to conflicts of law
principles.
          (d) Amendments. This Agreement may only be amended or modified by a
writing executed by all of the parties.
          (e) Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
          (f) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the other provisions, and this Agreement is
to be construed in all respects as if it had not contained the invalid or
unenforceable provision.
          (g) Binding Agreement. Subject to the restrictions on transferability
set forth in this Agreement, this Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective legal representatives,
heirs, successors and assigns.
          (h) Headings; Gender; Number. The headings and captions in this
Agreement are for convenience and identification purposes only, are not an
integral part of this Agreement, and are not to be considered in the
interpretation of any part of this Agreement. When the context so requires, the
masculine, feminine and neuter genders may be used interchangeably and the
singular may include the plural and vice versa.
          (i) Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument. Facsimile and electronic
executions and deliveries shall have the full force and effect of original
signatures.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date.

            SELLER:

Video Display Corporation
      By:           Its:

              PURCHASER:

FI Acquisition LLC
      By:           Ronald D. Ordway, Manager           

5



--------------------------------------------------------------------------------



 



         

Exhibit A
Purchase Price Calculation

                                                              Excl              
                          InterComp     Mgnt Bid     Mgnt Bid             Mgnt
Bid       10th     10th     10th     11th     12th     12th       Period    
Period     Period     Period     Period     Period        
ASSETS
                                               
 
                                               
Cash
    406,122       406,122       406,122       67,766       (5,784 )     (5,784 )
Accounts Receivable
    1,378,394       1,378,394       1,378,394       1,298,068       1,143,405  
    1,143,405  
Intercompany Trade Rec.
                                               
Reserve for A/R
    (26,000 )     (26,000 )     (500,000 )     (500,000 )     (342,000 )    
(342,000 )
Inventory
                                               
Raw Materials
                                               
Work in Process
                                               
Finished Goods
    6,210,673       6,210,673       6,210,673       6,153,422       5,954,471  
    5,954,471  
Reserve for Inventory
    (1,769,496 )     (1,769,496 )     (3,269,496 )     (2,809,498 )    
(1,674,662 )     (1,674,662 )
Cost in Excess of Billings
                                               
Prepaid expenses
    160,909       160,909       160,909       184,261       125,932      
125,932  
Income taxes refundable
                                                     
Total Current Assets
    6,360,603       6,360,603       4,386,602       4,394,019       5,201,362  
    5,201,362  
 
                                               
Property, Plant & Equipment
                                               
Land
    249,814       249,814       150,000       150,000       249,814      
150,000  
Buildings
    1,974,831       1,974,831       900,000       900,000       1,977,331      
900,000  
Machinery & Equipment
    5,674,665       5,674,665       300,000       800,000       5,705,700      
134,397        
 
    7,899,310       7,899,310       1,350,000       1,850,000       7,932,845  
    1,184,397  
Less Accumulated Depreciation
    (6,692,415 )     (6,692,415 )     0       0       (6,748,448 )     0        
 
    1,206,895       1,206,895       1,350,000       1,850,000       1,184,397  
    1,184,397  
 
                                               
Investments
    0       0       0                          
Goodwill
    0       0       0                          
Intangibles
    0       0       1,830,895       832,616                  
Other Assets
    22,830       22,830       22,830       22,830       22,830       22,830  
Intercompany inv / adv
    (4,994,028 )     0       0                          
Intercompany rec / pay
    0       0       0                                
 
                                               
Total Assets
    2,596,299       7,590,327       7,590,327       7,099,465       6,408,589  
    6,408,589        

A-1



--------------------------------------------------------------------------------



 



                                                              Excl              
                          InterComp     Mgnt Bid     Mgnt Bid             Mgnt
Bid       10th     10th     10th     11th     12th     12th       Period    
Period     Period     Period     Period     Period        
LIABILITIES
                                               
 
                                               
Accounts payable
    2,263,851       2,263,851       2,263,851       1,896,021       1,656,509  
    1,656,509  
Intercompany Trade Pay
    0       0                               0  
Accrued liabilities
    512,962       512,962       512,962       527,392       578,711      
578,711  
Billings in excess of cost
    0       0       0                       0  
Current Lines of Credit
    0       0       0                       0  
Notes payable to officers
    0       0       0                       0  
Income taxes payable
    0       0       0                       0  
Current portion of L/T debt
    202,478       202,478       202,478       215,116       199,118      
199,118  
 
                                            0                      
Total current liabilities
    2,979,292       2,979,292       2,979,292       2,638,529              
2,434,338  
 
                                            0  
Line of credit — #1
    0       0       0                       0  
L/T Debt — #1
                                            0  
L/T Debt — #2
                                            0  
L/T Debt — #3, etc.
                                            0  
Financing lease obligation
    217,218       217,218       217,218       213,972       187,479      
187,479  
Note payable to officer
    276,966       276,966       276,966       240,437       262,895      
262,895                                
 
                                               
Total Liabilities
                            3,092,938       2,884,712       2,884,712 (a)      
                       
 
                                               
Minority interest
                            4,006,527       3,523,877       3,523,877 (b)      
                       
 
                                               
Shareholder’s Equity
                                               
Common stock
    50,000       50,000                                  
Additional paid in capital
    2,066,805       2,066,805       4,116,851               3,523,877          
Retained earnings
    (1,744,400 )     3,249,629                                  
Current P/L
    (1,249,583 )     (1,249,583 )                                              
             
Total Stockholder’s Equity
    (877,177 )     4,116,851       4,116,851               3,523,877            
                         
 
                                               
 
    2,596,299       7,590,327       7,590,327               3,974,251          
                           

 

(a)   Assumption of Liabilities   (b)   Net Balance to VDC from Management

         
VDC Common Shares: 800,000 shs @ $4.09
  $ 3,272,000  
Cash Payment Reduction in VDC Note to RDO
  $ 199,351  
Cash Payment
  $ 52,526  

A-2